Name: Commission Regulation (EC) NoÃ 1916/2006 of 18 December 2006 opening and providing for the management of Community tariff quotas for certain fish and fishery products originating in Albania
 Type: Regulation
 Subject Matter: fisheries;  Europe;  tariff policy
 Date Published: nan

 21.12.2006 EN Official Journal of the European Union L 365/78 COMMISSION REGULATION (EC) No 1916/2006 of 18 December 2006 opening and providing for the management of Community tariff quotas for certain fish and fishery products originating in Albania THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1616/2006 of 23 October 2006 on certain procedures for applying the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Albania, of the other part, and for applying the Interim Agreement between the European Community and the Republic of Albania (1), and in particular Article 2 thereof, Whereas: (1) A Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Albania, of the other part (2), hereinafter referred to as the Stabilisation and Association Agreement, was signed in Luxembourg on 12 June 2006. The Stabilisation and Association Agreement is in the process of ratification. (2) On 12 June 2006 the Council concluded an Interim Agreement on trade and trade-related matters between the European Community, of the one part, and the Republic of Albania, of the other part (3), hereinafter referred to as the Interim Agreement. The objective of the Interim Agreement is to implement as speedily as possible the trade and trade-related provisions of the Stabilisation and Association Agreement. The Interim Agreement will enter into force on 1 December 2006. (3) In the Stabilisation and Association Agreement and the Interim Agreement it has been provided that certain fish and fishery products originating in Albania may be imported into the Community, within the limits of Community tariff quotas, at a reduced or a zero-rate customs duty. (4) The Community tariff quotas provided for in the Stabilisation and Association Agreement and in the Interim Agreement are annual and cover an indeterminate period. It is appropriate to provide the opening and the management of those tariff quotas. (5) It is necessary to provide, in accordance with Article 308a of Commission Regulation (EEC) No 2454/93 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (4), that the management system for tariff quotas laid down in Regulation (EEC) No 2454/93 is to be applied. (6) Member States should ensure that all Community importers have equal and continuous access to the tariff quotas and that the rates laid down for the quotas are applied uninterruptedly to all imports of the products concerned into all Member States until the quotas are exhausted. To ensure the efficiency of the common management of these quotas, Member States should be able to draw from the quota volumes the necessary quantities corresponding to actual imports. Management should take place in close cooperation between the Member States and the Commission. The latter should be able to monitor the rate at which the quotas are used up and to inform the Member States accordingly. For reasons of speed and efficiency, communication between the Member States and the Commission should, as far as possible, be transmitted electronically. (7) In accordance with the Stabilisation and Association Agreement and the Interim Agreement, the quota volumes for the year 2006 should be fixed on the full amount of the basic quota volumes set out in Annex III to those Agreements. (8) This Regulation should apply on the date of entry into force of the Interim Agreement and should remain in application after the entry into force of the Stabilisation and Association Agreement. (9) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 1. Products originating in Albania and listed in the Annex which are released for free circulation in the Community shall benefit from a reduced or a zero-rate customs duty, at the levels and within the limits of the annual Community tariff quotas specified in that Annex. Those products shall be accompanied by proof of origin as provided for in Protocol No 4 to the Stabilisation and Association Agreement and to the Interim Agreement. 2. Each Member State shall ensure that importers of the products referred to in paragraph 1 have equal and uninterrupted access to the tariff quotas as long as the balance of the relevant quota volume so permits. Article 2 1 The tariff quotas referred to in Article 1 shall be managed by the Commission in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93. 2 Communications relating to the management of tariff quotas between the Member States and the Commission shall be transmitted as far as possible, electronically. Article 3 1. The individual tariff quota volume for prepared or preserved anchovies referred to in the Annex under order No 09.1505 may be increased every year and for the first time for 2007 until the yearly volume of the quota has reached 1 600 tonnes or the parties agree to apply other arrangements. 2. The annual increase referred to in paragraph 1 may be applied only if at least 80 % of the volume opened within the previous year has been used. Article 4 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 December 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 2006. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 300, 31.10.2006, p. 1. (2) Not yet published in the Official Journal. (3) OJ L 239, 1.9.2006, p. 1. (4) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Commission Regulation (EC) No 402/2006 (OJ L 70, 9.3.2006, p. 35). ANNEX Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. FISH AND FISHERY PRODUCTS Order No CN Code TARIC subdivision Description Quota volume Rate of duty 09.1500 0301 91 10 Trout (Salmo trutta, Oncorhynchus mykiss, Oncorhynchus clarki, Oncorhynchus aguabonita, Oncorhynchus gilae, Oncorhynchus apache and Onchorhynchus chrysogaster): live; fresh or chilled; frozen; dried, salted or in brine, smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption From 1 December 2006 to 31 December 2006: 50 tonnes from 1 January to 31 December 2007 and for every year thereafter: 50 tonnes Free 0301 91 90 0302 11 10 0302 11 20 0302 11 80 0303 21 10 0303 21 20 0303 21 80 0304 10 15 0304 10 17 ex 0304 10 19 40 ex 0304 10 91 10 0304 20 15 0304 20 17 ex 0304 20 19 50 ex 0304 90 10 11, 17, 40 ex 0305 10 00 10 ex 0305 30 90 50 0305 49 45 ex 0305 59 80 61 ex 0305 69 80 61 09.1501 0301 93 00 Carp: live; fresh or chilled; frozen; dried, salted or in brine, smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption From 1 December 2006 to 31 December 2006: 20 tonnes from 1 January to 31 December 2007 and for every year thereafter: 20 tonnes Free 0302 69 11 0303 79 11 ex 0304 10 19 30 ex 0304 10 91 20 ex 0304 20 19 40 ex 0304 90 10 16 ex 0305 10 00 20 ex 0305 30 90 60 ex 0305 49 80 30 ex 0305 59 80 63 ex 0305 69 80 63 09.1502 ex 0301 99 90 80 Sea bream (Dentex dentex and Pagellus spp.): live; fresh or chilled; frozen; dried, salted or in brine, smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption From 1 December 2006 to 31 December 2006: 20 tonnes from 1 January to 31 December 2007 and for every year thereafter: 20 tonnes Free 0302 69 61 0303 79 71 ex 0304 10 38 80 ex 0304 10 98 77 ex 0304 20 94 50 ex 0304 90 97 82 ex 0305 10 00 30 ex 0305 30 90 70 ex 0305 49 80 40 ex 0305 59 80 65 ex 0305 69 80 65 09.1503 ex 0301 99 90 22 Sea bass (Dicentrarchus labrax): live; fresh or chilled; frozen; dried, salted or in brine, smoked; fillets and other fish meat; flours, meals and pellets, fit for human consumption From 1 December 2006 to 31 December 2006: 20 tonnes from 1 January to 31 December 2007 and for every year thereafter: 20 tonnes Free 0302 69 94 ex 0303 77 00 10 ex 0304 10 38 85 ex 0304 10 98 79 ex 0304 20 94 60 ex 0304 90 97 84 ex 0305 10 00 40 ex 0305 30 90 80 ex 0305 49 80 50 ex 0305 59 80 67 ex 0305 69 80 67 09.1504 1604 13 11 Prepared or preserved sardines Form 1 December 2006 to 31 December 2006: 100 tonnes from 1 January to 31 December 2007 and for every year thereafter: 100 tonnes 6 % 1604 13 19 ex 1604 20 50 10, 19 09.1505 1604 16 00 Prepared or preserved anchovies From 1 December 2006 to 31 December 2006: 1 000 tonnes from 1 January to 31 December 2007 and for every year thereafter: 1 000 tonnes (1) Free 1604 20 40 (1) From the 1st of January 2007 the yearly volume of the quota will be increased by 200 tonnes provided that at least 80 % of the previous year's quota has been used by 31 December of that year. This mechanism will apply until such time as the yearly volume of the quota has reached 1 600 tonnes or the Parties agree to apply other arrangements.